Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Ortiz.
“El sentido común ha de servirnos de antídoto contra el falso sentido jurídico, y, generalmente, de guía segura para distinguir entre el verdadero y el falso sentido jurídico. Cuando un resultado es rotundamente contrario al sentido común, ha de obedecer a un error jurídico; debe, por tanto, ser corregido. No se trata de poner el sentido vulgar sobre el sentido jurídico, sino de contrastar lo que parezca fruto del sentido jurídico con lo que, por sentido común, es realidad evidente.(1) J. Vallet de Goytisolo, La Misión del Notario, 16 Rev. Der. Not. 393, 409 (1957).
Con esta perspectiva en mente, disentimos de la opinión del Tribunal que exime de responsabilidad al Dr. Alvan Yélez Colón. Expongamos los hechos según depurados por el filtro judicial del foro de instancia.
Carmen Milagros Aponte Medina es una niña incapaci-tada desde su nacimiento. Padece parálisis cerebral-hipotó-*394nica, glaucoma congénito con ceguera, retardación mental severa y osteogénesis imperfecta. Era paciente del Hospital de Niños y Adultos Lisiados. Durante varios años recibió tratamiento médico, incluso odontológico, en esa institución. Entre los dentistas que la atendieron estaba el pedodoncista Dr. Joseph R. Raub Hernández. El 16 de octubre de 1980, éste la refirió para evaluación y tratamiento consistente en profilaxis, rehabilitación oral restaurativa y extracciones, a las oficinas de los Dres. Alvan Vélez Colón, Luis A. Marini Mier y Yilda M. Rivera Nazario, especialistas en pedodoncia. Estos galenos tenían un contrato con el Departamento de Salud en virtud del cual atendían niños incapacitados refe-ridos por el Departamento.
En su comunicación, el doctor Raub Hernández enfatizó que Carmen Milagros presentaba un problema de manejo (management problem) y recomendó —al igual que en otros casos— que su evaluación y tratamiento fuera en Sala de Operaciones bajo anestesia general, para lo cual existían fondos federales. Acompañó copia de la última evaluación re-alizada en el Hospital de Distrito Universitario —de 9 de octubre de 1980— en que se indicaba el padecimiento de “os-teogénesis imperfecta”. T.E., Vol. III, págs. 8-9. Según su deposición, el doctor Raub Hernández refirió a Carmen Milagros por considerarlo un caso difícil que podía ser mejor atendido bajo anestesia general. El doctor Vélez Colón y sus asociados eran los únicos que así lo hacían en la sala de ope-raciones de un hospital. Claro está, la determinación final de si ella podía ser admitida en sala bajo anestesia general co-rrespondía al anestesiólogo, previa evaluación propia del his-torial médico y físico de la paciente. El doctor Raub Hernán-dez categóricamente afirmó que, en la alternativa, y más allá del “problema de manejo” de Carmen Milagros, hubiese tra-tado de hacer la limpieza bajo anestesia local. Dep., pág. 42.
*395Así referida, Carmen Milagros fue atendida en tres oca-siones. En la primera, el 24 de octubre de 1980, fue evaluada por la doctora Rivera Nazario. Con el beneficio del récord médico, un examen y rayos X, recomendó tres extracciones, restauraciones y limpieza dental.
El 30 de octubre fue la segunda visita. La atendió el doctor Vélez Colón. Éste descartó la anestesia general. La inmo-vilizó mediante su sistema, consistente de unas abrazaderas puestas alrededor de la muñeca, el antebrazo y un poco más abajo de la rodilla. La madre de la menor, Sra. Carmen Medina Santiago, le aguantaba la cabeza por razón de los movi-mientos laterales incontrolables debido a la parálisis cerebral. El doctor Vélez Colón le aplicó un spray y después le puso la inyección de anestesia local. Realizó así tres (3) ex-tracciones de unos dientes irreparables. Durante el corto proceso Carmen Milagros estuvo un poco inquieta y lloró.
El 6 de noviembre de 1980 fue la tercera visita. El doctor Vélez Colón volvió a atenderla. Debido a que tenía mucha materia de cálculo y la boca estaba muy sucia, estimó perti-nente hacerle una profilaxis bucal y limpieza “supra gingi-val” —más arriba de las encías— antes de proceder a hacer ningún otro tipo de restauración. Según el propio doctor Vé-lez Colón, el mismo sarro podía “esconder debajo alguna ca-rie que no se ve. Ella tenía tanto que había que limpiar que a[u]n siendo uso y costumbre de la oficina de dar la limpieza como último, debido a su condición oral decidió darle la lim-pieza en ese momento para ver que bajo ese sarro no hubiera alguna otra carie debajo”.
Para este tratamiento utilizó el mismo sistema de correas abrazaderas en la muñeca, el brazo y las piernas. La paciente fue asistida por personal de la oficina y la madre, señora Medina Santiago, quien le sostenía la cabeza. La limpieza la rea-lizó con una máquina de ultrasonido (Cavitrón) que utiliza mucha agua y acelera el tiempo que toma el procedimiento. *396Una asistente sostenía el abridor de boca y succionaba el agua. El procedimiento duró alrededor de media hora. Du-rante el mismo, la niña estaba en la silla dental en posición acostada. Lloraba y movía mucho la cabeza. El doctor Vélez Colón, a intervalos, la dejaba descansar y volvía a limpiar un cuadrante. Repitió esta operación hasta completar los cuatro (4) cuadrantes.
El testimonio, por voz de su madre, la señora Medina Santiago, describe cómo el doctor Vélez Colón trabajaba por el lado derecho de la nena. Estaba parado, no sentado. La silla dental en forma de camilla estaba bajita. La niña se mo-vía mucho. T.E., Vol. I, págs. 66-67. Expone así cómo, a su juicio, ocurrió la fractura: “Con las dos manos porque la nena siempre se movía y ahí fue cuando él la cogió por aquí, la apretó así, fue que la echó bien para atrás así, ahí fue que él le fracturó el bracito a la nena.” T.E., Vol. I, pág. 68. De modo más amplio, escuchemos su testimonio original:
La tercera. Pues, la tercera vez él acostó la nena, la aguantó, me dijo que se le aguantara por la cabecita, así, y una señora que estaba, que él me pre ... yo ... el ... no era la enfermera, yo no la conocía, tenía que ser secretaria y empezó la nena a llorar. Entonces, yo le dije que la dejaran porque la nena estaba llorando mucho y que la nena le pusieran aneste-sia porque él dijo, según el referido, había que ponerle aneste-sia. Y él me dijo que no, que no era necesario la anestesia. Pero la nena siguió llorando y llorando mucho y él a la fuerza le hizo el tratamiento, la apretó muy duro por aquí a la nena. Y yo la tenía aguantadita por la cabeza, la otra señora la tenía aguantada por los pies, además, le tenían una correa en el medio, en la cintura, pero toda la fuerza la estaba haciendo él, el Dr. Alvan Vélez.
P. El Dr. Alvan Vélez. ¿Qué pasó, si pasó algo, cuando la niña comenzó a quejarse, dona Carmen?
R. Yo le dije al doctor que la dejara. Yo le dije: “Doctor, déjela, déjela, porque la nena está llorando mucho. Está llo-rando mucho y está sufriendo sola. Está sufriendo mucho, dé-jela, no me le haga más nada que yo no la quiero ver sufriendo *397así.” Pero él siguió y dijo: “No, porque había que terminarle el trabajo.” Y yo le dije: “No, no démela, démela.” Y ya a lo úl-timo, pues, después que le hizo todo el trabajo, pues, me dijo: “Ya se la puede llevar.” Cuando yo la cogí, que la pasé de la camilla a su silloncito de ruedas, la nena siguió llorando mu-cho y llorando mucho. Pero cuando yo la saqué afuera el papá me dijo, de la nena, que andaba también, [sic] me dijo: “La nena sigue y está llorando mucho.” Y yo le dije: “Llévatela.” Entonces, cuando nos fuimos a montar en el carro el papá, yo le vi el codito hinchado de la nena, y él dijo: “La nena tiene el codito hinchado, a lo mejor le han fracturado ese bracito.” Y yo le dije: “No, no puede ser.” Pero que yo le dije que sí, “la nena la apretaron mucho” Entonces, cuando yo le dije: “No.” El me dijo: “Vamos a virar.” Y yo le dije: “No, porque ellos son especialistas de la boca, no son pediatras ni médicos genera-listas, yo la llevo donde el Dr. Ramírez.” La llevé donde el Dr. Ramírez, como es un segundo piso no podíamos subir la esca-lera. Yo le conté al... subí arriba yo, le conté al doctor, me dio un referido para que le sacara una placa. (Énfasis suplido.) T.E., Vol. I, págs. 13-14.
El referido del doctor Ramírez fue al Dr. Pedro Félix Reyes, cirujano ortopeda. Éste atendió a Carmen Milagros al día siguiente, 7 de noviembre. Encontró una fractura “des-plazada de la unión del tercio medio con el tercio superior del húmero derecho”. T.E., Vol. II, pág. 8. En la misma, el músculo deltoides se retrotrajo con violencia, susceptible de posiblemente ser producida por el tipo de restricción que se le impuso a la niña en la silla dental y a la violencia con que se movió si no estaba sedada. T.E., Vol. II, págs. 10-11. Tam-bién atestó que era posible —según la cantidad de presión— que pudiera haberse producido al estar la niña amarrada, el dentista levantar su rodilla y colocarla encima de ese hueso y reclinarla hacia atrás para mantenerla quieta. Se basó en que “aquí hubo, aquí esta fractura, esta fractura es una frac-tura en la cual el músculo deltoides se retrajo con violen-cia. . . . En la posición inferior estaba quieto. El músculo *398deltoides se llevó al fragmento superior”. (Énfasis suplido.) T.E., Vol. II, pág. 15.
En virtud de ésta y la restante prueba, el ilustrado foro de instancia encontró probada relación causal entre el trata-miento y la fractura, y que el doctor Vélez Colón incurrió en responsabilidad al aplicar y usar con la menor Carmen Milagros un método de inmovilización inadecuado e inseguro.
II
Revisamos esta sentencia a solicitud del doctor Vélez Co-lón. Un examen de la prueba documental y testifical nos mueve a resolver que sus señalamientos no tienen méritos. Aduce que el foro de instancia determinó erróneamente que el tratamiento tenía que hacerse bajo uso de anestesia general. La hipótesis es equivocada. Dicho tribunal descartó su uso por no habérsele demostrado que esa fuera la práctica aceptada, en particular si se toma en cuenta que la prueba reveló que por la condición de “osteogénesis” era contraindi-cado la anestesia general. Conllevaba unos altos riesgos de causar fracturas. T.E., Vol. III, págs. 10-12.
Aclarado este extremo, notamos que el dictamen de res-ponsabilidad está predicado en la existencia, más allá de un simple error honesto de juicio médico, como pretende ver la opinión de este Tribunal. Está apuntalado en que el doctor Vélez Colón optó por utilizar su técnica de las correas, cono-ciendo o debiendo conocer (debió prever) que por la natura-leza del tratamiento, los movimientos y la condición de osteo-génesis de Carmen Milagros, la forma de su intervención y la fuerza generada podían causarle la fractura del brazo. Si bien al “médico se le reconoce amplia discreción profesional en su trabajo; no es responsable de mala práctica cuando se enfrenta a una situación en la cual cabe duda educada y razo-nable sobre cuál debe ser el curso a seguir” (Oliveros v. Abréu, 101 D.P.R. 209, 228 (1973)), “[n]o puede considerarse *399razonable un tratamiento que somete a un paciente a riesgos innecesarios y previsibles, cuando se cuenta con medios al-ternos para evitarlos o disminuirlos”. (Énfasis en el original.) Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 740-741 (1983). Véase Vda. de López v. E.L.A., 104 D.P.R. 178 (1975).
La prueba estableció que para las autoridades médicas existen varios mecanismos de control para el ejercicio de la discreción profesional en orden a las circunstancias particu-lares de cada paciente. Bajo estas opciones, aunque limi-tadas, la obligación del médico es seleccionar la más adecua-da para realizar el tratamiento y evitar causar daño innece-sario.
En el caso de autos —debido al conocimiento de la condi-ción de osteogénesis— todos los peritos coincidieron en que el uso de la anestesia general estaba contraindicado y pre-sentaba riesgos mayores. Ante esta duda, el doctor Vélez Co-lón usó sabiamente su discreción profesional. Sin embargo, incurrió en responsabilidad al descartar el uso de anestesia local o regional y los otros métodos de sujeción que reducían las posibilidades de una fractura. Después de todo, era evi-dente que estaba ante una paciente que, debido a su com-pleja condición de parálisis cerebral hipotónica, retarda-ción mental, glaucoma congénito y ceguera, osteogénesis imperfecta y comportamiento problemático (management problem), ameritaba apartarse de la rutina.
Contrario a su proceder, el examen de la película ofrecida en evidencia como parte del peritaje(2) ilustra varias alterna-tivas más seguras de restricción para el tratamiento dental en casos difíciles de niños impedidos (sábana inmovilizadora y banda frontal). C. Poland III y W. Bailey Davis, en el capí-tulo referente a Los Problemas Dentales del Niño Incapaci-*400tado nos remiten a la técnica de la sábana.descrita por Mink y Hughes, desarrollada durante la década de 1960 como muy efectiva. Además, mencionan el uso de la envoltura pediá-trica (pedi-wrap), que se usa rutinariamente en las salas de recuperación de los hospitales en niños que despiertan de anestesia general. R. McDonald y D. Avery, Dentistry for the Child and Adolescent, St. Louis, C.V. Mosby Co., 1978, págs. 493-494. Véanse, además, Palmi Moller, Treatment of the Handicapped Child, en Finn, Clinical Pedodontics, Philadelphia, W.B. Sanders Co., 1973, págs. 562-589; E.M. Wilkins, Clinical Practice of the Dental Hygienist, Philadelphia, Lea & Febiga, 1971, págs. 391-419.
Aun así, el Dr. Alvan Vélez en todo momento se empeñó en no usar anestesia local; atestiguaba que las limpiezas se efectúan sin anestesia cuando son simples y corrientes. ¿Puede sostenerse esta afirmación en este caso cuando él mismo adelantó el momento para la labor de la profilaxis de-bido al mucho cálculo que tenía la niña? Preguntado por qué no usó anestesia local, atestó estar convencido de que ella corría riesgo de sufrir una fractura. T.E., Vol. III, pág. 14. La posición es insostenible. Contrasta notablemente con su uso, una semana antes, en ocasión de haberle extraído tres dientes primarios. ¿Por qué, entonces, no le aplicó la aneste-sia tópica para aminorar la reacción al dolor o posible sensa-ción de ahogo o incomodidad adicional a la normal de Carmen Milagros? Ciertamente no había contraindicación alguna para la anestesia local. Con ese paleativo razonable-mente habría obtenido los mismos resultados positivos ante-riores y logrado controlarla adecuadamente. Ese deber de previsión peculiar, propio de especialista, fue omitido. Era anticipable la combinación resultante del dolor de la labor de limpieza, la restricción de correas unido a las reacciones, la resistencia y los movimientos involuntarios constantes indu-cidos por la parálisis cerebral. Ante la ceguera de Carmen *401Milagros, terror debió causarle el constante ruido ensorde-cedor y el chorro de mucha agua provenientes de la opera-ción de la máquina de Cavitrón.
Sobre el uso de anestesia local, en una condición de boca “muy sucia, mucho sarro”, el Dr. Jorge J. Fernández Pabón, perito del doctor Vélez Colón, aclaró al juez:
R. Podría usarse. Inclusive, podría utilizarse para un pro-cedimiento en donde se envuelven las encías un tipo de aneste-sia local, dependiendo de cuál sea la naturaleza ... la magnitud del problema.
P. Al decir usted “la magnitud del problema”, sería cuestión de que el médico, el dentista al apreciar pudiera considerar de que una parte pueda ser más sensible que otra.
R. Correcto. O sea, en una profilaxis puede fluctuar desde el equivalente a cepillarse los dientes hasta el equivalente de remover el depósito calcáreo en las estructuras subingivales de los dientes. O sea, en las raíces, donde ya está subingival donde al intervenir clínicamente, pues, es prácticamente inevitable lastimar la encía y puede resultar, inclusive, la pro-pia estructura calcificada del diente, la raíz, como todos sabemos, puede resultar sumamente sensitiva. Y en ese caso, y esto principalmente en adultos, naturalmente, muy poco co-mún en niños porque no se da con frecuencia esa magnitud del problema en niños, pero sí en adultos es muy, muy ... no quisiera decir frecuente, pero sí se puede encontrar con rela-tiva frecuencia el caso en que sea necesario o sea conveniente o deseable porque la anestesia en ese caso es estrictamente con propósitos de evitar incomodidad al paciente. (Énfasis suplido.) T.E., Vol. III, págs. 85-86.
La condición de la niña, su constante movilidad y débil constitución ósea requerían el mayor grado de cuidado y cir-cunspección en el tratamiento. La opinión del Tribunal pro-yecta la impresión —como premisa inarticulada— de que era inevitable la fractura. También, inintencionalmente, da la sensación de que la ingente labor médica que realizan el doctor Vélez Colón y sus colegas con niños incapacitados debe ser protegida a ultranza con una norma judicial laxa. Discre-*402pamos. Se trata de especialistas particularmente entrenados para casos difíciles. El de Carmen Milagros, como caso único y peculiar, imponía al doctor Vélez Colón el deber de agotar los mecanismos preventivos a su disposición para reducir esa probabilidad resultante de su conocida condición de los huesos. Como especialista estaba llamado a combinar toda su experiencia y técnica en protección de su frágil estructura ósea. Estaba consciente del problema. Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983). Aun así, optó por sólo usar las correas de cintura y piernas, sin la sábana inmovili-zadora y la banda frontal. Más aún, descartó injustificada-mente la anestesia local.
Su negligencia la resumió así el foro de instancia:
No podemos olvidar el hecho que la menor padece de osteo-génesis imperfecta. Esta enfermedad se caracteriza por una fragilidad extrema de los huesos. De hecho la madre testificó sobre fracturas ocurridas anteriormente y la hermana tam-bién declaró que en ocasiones anteriores la niña había tenido fractura y había estado enyesada. Esta enfermedad, conocida por el dentista, es una condición para él esmerarse en el tra-tamiento a realizarse en evitación de las fracturas que po-drían ocurrir fácilmente en ese tipo de pacientes.
... En el caso que nos ocupa, [“como marco de referencia sobre los métodos disponibles”] hay un hecho que si por un lado ayuda por el otro crea ansiedad. Ese hecho es que la me-nor es ciega de nacimiento. Ese hecho hace que la niña no se impresione adversamente al mirar los equipos en el despacho del dentista. Al contrario, al ser ciega, pero no sorda, es indu-dable que durante el proceso de limpieza le provocara gran ansiedad y se aumentara su natural intranquilidad. El que más y el que menos le han hecho una limpieza en los dientes e indudablemente causa gran impresión no sólo los diferentes cepillos y pinzas que siente uno en las encías sino también el zumbido de la alta velocidad que generan estos instrumentos.
Tenemos que considerar que una persona sometida a cual-quier tipo de sujeción a la que se sometiera a la menor podría *403resultar en una fractura ya que se desarrolla una oposición que normalmente ejerce toda persona que en una forma u otra queda atado. La niña fue atada a la silla del dentista, tanto por brazos como por rodillas. Además de esa sujeción una persona le sujetaba los pies para evitar que se levantara. La madre sujetaba la cabeza. Este tipo de paciente demandaba uso del camisón que, entre muchos métodos, se observaron en la pelí-cula “Dental Treatment For The Handicapped”. La fragili-dad de los huesos de la niña, al ser ciega, el no haberse usado anestesia local o regional surge con meridiana claridad el caso de una niña inquieta (“Management Problem”) que al verse obligada a permanecer quieta por un tiempo más ex-tenso que lo usual, se desesperó y empezó a moverse para liberarse de la situación que ya no le era aceptable. (Énfasis suplido.) Sentencia de 16 de mayo de 1985, págs. 18-20.
El deber de previsión “no se extiende a todo peligro imaginable que concebiblemente pueda amenazar la seguridad del paciente sino a aquel que es probable que suceda y que llevaría a una persona prudente a anticiparlo. En suma, la mítica pero indispensable figura del ‘hombre prudente y ra-zonable’ define la norma de conducta, y el [médico] será res-ponsable si ocurre un daño que en las particulares circuns-tancias del caso pudo razonablemente haberse previsto y evitado”. (Énfasis suplido y escolios omitidos.) Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960); Salvá Matos v. A. Díaz Const. Corp., 95 D.P.R. 902 (1968).
Ante el cuadro fáctico expuesto, creído por el tribunal de instancia, ¿puede seriamente sostenerse que “la prueba no apoya la conclusión” de negligencia? La sentencia debió con-firmarse. La misma mantenía “el fino balance que debe guiar la aplicación del estándar de prueba en la relación causal: ni excesiva rigidez que impida probar una reclamación válida por la imprudencia profesional del médico ni la laxitud que abre las puertas a la especulación y la conjetura”. López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 223 (1978). Roto ha quedado ese balance. Hoy, en el caso de autos, hemos cón-*404vertido la norma de la mítica del médico prudente y razona-ble en una mística de médicos. Ese curso decisorio es peli-groso. Debemos ser cuidadosos. Después de todo, el “ ‘sen-tido de justicia, o sea, el sentido jurídico, es siempre el que pone los límites: es preciso guardarse de aquellas consecuen-cias, que, aun deducidas en buena lógica, aparezcan como repugnantes a la justicia,”’. (Énfasis suplido.) Biondo Biondi, citado por J. Vallet de Goytisolo, La Misión del Notario, XVI Rev. Der. Not. 410 (1957).

 “La práctica de la medicina requiere, en el diagnóstico y en el trata-miento, que el facultativo llegue a juicios y tome decisiones. Hay en ese proceso un inevitable elemento subjetivo. También, la relación de médico y paciente es, o deber ser, única para ambos. Un médico tiene más de un paciente; posiblemente atiende en un mismo día a más de un paciente que sufren una misma enfermedad, pero la relación con cada uno es única porque trata con seres humanos y no con máquinas. La constitución física de cada ser humano es distinta, como lo es su sicología y su idiosincracia.” Oliveros v. Abréu, 101 D.P.R. 209, 227 (1973).


 Techniques for Managing the Handicapped Child in the Dental Office, Produced for the University of Tennessee College of Dentistry, Department of Pedodontics — James P. McKnight, D.D.S., Chairman.